DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The word “a” should be inserted between “strikes” and “projection” in Line 4.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  The word “either” should be deleted in Line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the light information" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bavoux (FR 2960493).  Regarding claims 1 and 8, Bavoux teaches a headrest (1) for a vehicle seat, the headrest comprising: a head contact part (1; especially the front side of 1a or 1b in Figure 9) that can be supported on the vehicle seat (via 4 and 5) by a mount or that is formed integrally with a part of the vehicle seat, a projection region (24 – see Figure 9; or item 30) in the vehicle offset from the head contact part, and a projection system (20) on the head contact part having at least one projector (22 or 23) that can be connected to a power supply of the vehicle, and that can project a beam, onto a the projection region (see Figure 9).

Regarding claim 2, Bavoux teaches wherein the projector (22 or 23) can be oriented on the head contact part such that the light information strikes a projection surface (24 or 30) forming the projection region of the vehicle passenger compartment (see Figure 9).

Regarding claim 3, Bavoux teaches wherein the projector (22 or 23) transmits a beam that generates a self-luminous hologram at the projection region in the vehicle passenger compartment (see Figure 9 and Page 10, lines 5-22).

Regarding claim 9, Bavoux teaches a deploying device associated with the projection surface for moving the projection surface between a stowage position and a stretched position (sun visor, 22 or item 30 in Figure 6).

Regarding claims 10-11, Bavoux teaches wherein each projector is associated with a separate respective such projection surface (see Figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavoux (FR 2960493) in view of Webasto (DE 10226451).  Regarding claims 4 and 7, it is described above what is disclosed by Bavoux; however, the reference does not distinctly disclose wherein the projection system has a manual controller that controls a beam state.
Webasto, in a similar field of endeavor, teaches a projection system within a vehicle where the system has a manual controller (9) that controls the beam state (see paragraph [0019]).  It would have been obvious to one having ordinary skill in the art to modify the projection system of Bavoux to include a controller (like item 9 of Webasto) in order for the users to interact with one another (i.e. video games) or for the user to manipulate the signal to make it more appealing.

Regarding claim 6, Webasto further teaches wherein the projection system is connected to a computer, and that an image generated by the computer can be displayed by the projector in the projection region (see paragraph [0017]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bavoux (FR 2960493) in view of Ohyama et al. (US 9761163).  Regarding claim 5, it is described above what is disclosed by Bavoux; however, the reference does not distinctly disclose wherein the projection system has at least one sensor that is connected to the controller for transmitting a signal thereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636